Citation Nr: 1030260	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  03-18 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 
1956.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2002 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A personal RO hearing was held in 
April 2003.  The Board previously remanded this case for further 
development in October 2008.  

Further, the Board also remanded the issue of entitlement to 
service connection for residuals of nasal septum perforation.  
However, a subsequent rating decision in June 2010 granted 
service connection for this disability.  Thus, as this was a full 
grant of the benefit sought on appeal, this issue is no longer in 
appellate status. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Status post total left knee arthroplasty due to advanced 
traumatic degenerative changes is causally related to the 
Veteran's active duty service. 



CONCLUSION OF LAW

Status post total left knee arthroplasty due to advanced 
traumatic degenerative changes was incurred in the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for left 
knee disability.  Applicable law provides that service connection 
will be granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's entrance examination noted a history of excision of 
a bony tumor, medial aspect of the left femur, five years prior.  
With the exception of a surgical scar, no abnormalities with 
respect to the left leg were noted and the lower extremities were 
clinically evaluated as normal.  An August 1955 service treatment 
record showed a contusion of the right knee when a bed fell on 
the Veteran's knee.  The record indicated that there was no 
hospital time and he was disposed to general duty after six days.  
However, service treatment records are silent with respect to an 
injury to the left knee.  Nevertheless, the discharge examination 
included a notation under interval history that in May 1955, 
while stationed in Metz, France, the Veteran underwent surgical 
observation for injured left knee.  In his contemporaneous 
medical history, although the Veteran expressly denied "trick" 
or locked knee, the physician observed that the Veteran injured 
his left knee in 1955 and was treated in France.  

After service, the Veteran filed a claim for service connection 
(apparently only for  pneumonia) a few days after his discharge 
in October 1956.  In a November 1956 rating decision, the RO 
subsequently denied service connection pneumonia, right knee 
disability, and right shoulder disability.  With respect to this 
initial filing, the Veteran has asserted that he was actually 
seeking service connection for his left knee disability and that 
an x-ray, which had subsequently been destroyed, was taken at a 
VA treatment facility at that time.  Importantly, a September 
1992 letter from the RO indicated that the VA Medical Center in 
Martinez sent the Veteran's records to the Outpatient Clinic in 
Oakland in June 1977, which did not keep x-rays in their files 
after five years.  

Post service treatment records showed that an August 1974 VA 
examination showed that there was slight swelling of the left 
knee and restricted flexion.  However, it does not appear that a 
diagnosis was given with respect to the left knee.  A May 1976 VA 
treatment record showed that the Veteran complained of knee 
swelling and he was being treated at Kaiser.  It was noted that 
the Veteran had an eight year history of knee problems.  
Significantly, VA treatment records around 1977 indicated that 
the Veteran's chart was missing.  However, an August 1994 letter 
from Kaiser indicated that they had no records relating to knee 
injury only.  

A February 1977 VA mental health treatment record observed that 
the Veteran reported a knee condition dating back to his service 
days.  A September 1978 treatment record showed an assessment of 
degenerative joint disease of the left knee.  An October 1978 VA 
treatment record also showed history of left knee injury in 1955.  
An August 2001 treatment record again showed that the Veteran 
reported injuring his left knee when he fell off a structure in 
1955.  A contemporaneous VA x-ray showed left greater than right 
degenerative joint disease with marked narrowing of the medial 
compartment.  Follow up VA treatment records continued to show 
treatment for left knee pain since the fall in service.  
Importantly, in May 2007, the Veteran underwent a left total knee 
arthroplasty, and a manipulation in July 2007.  However, these 
records do not provide an etiological opinion. 

In numerous statements of records as well as at RO personal 
hearings in July 1993 and April 2003, the Veteran consistently 
reported that while in service, he fell off a power generator 
trailer and injured his left knee.  He indicated that he spent a 
few days in the Army Hospital at Metz, France.  At the July 1993 
hearing, he testified that he was told nothing was fractured, but 
the medical staff could not tell him if the cartilage was 
damaged.  He stated that this was about a year prior to his 
discharge.  He reported pain and swelling since the incident.

In support of his claim, the Veteran has submitted numerous lay 
statements.  An August 1993 statement from a co-worker indicated 
that he met the Veteran in the middle of 1958 while working 
together on a project.  He provided that since that time up to 
the present, he had seen the swelling of the Veteran's left knee 
become progressively worse.  An August 1993 statement from the 
Veteran's mother indicated that he experienced knee swelling when 
he returned home upon his discharge.  Further, a July 1993 
statement from the Veteran's wife indicated that she met the 
Veteran in April of 1958 and throughout their 35 year marriage, 
the Veteran suffered from frequent swelling of his left knee.  

Further, a July 1996 lay statement from a family friend indicated 
that he was visiting the family in October 1956 after the 
Veteran's discharge and went with the Veteran when he initially 
applied for service-connected disability of his left knee and 
that he waited while x-rays were taken.  Another October 1999 lay 
statement from a friend reported that he began doing recreational 
activities with the Veteran when he was discharged in 1956.  He 
had been told about the incident when the Veteran fell off a 
power plant trailer, injured his knee and spent time in the 
hospital.  He stated that he witnessed the Veteran's limping 
because of his knee and swelling.  

The Veteran also submitted medical publications concerning 
traumatic arthritis of the knee.  

The record also showed that the Veteran was receiving Social 
Security Administration (SSA) disability benefits.  It appears 
that in 1981, these benefits were revoked, but current records 
again indicated that the Veteran was receiving SSA benefits.  
Nevertheless, these records have not been associated with the 
claims file.  
      
In support of his claim, the Veteran also submitted a January 
2002 opinion from his treating VA nurse practitioner, Jo Ann 
Dana.  She provided that the Veteran had ongoing chronic left 
knee pain for many years.  He had degenerative joint disease 
worse on the left than on the right, which was more than likely 
due to the injury he sustained in France in 1955.  Further, an 
August 2007 handwritten opinion by the same examiner indicated 
that she had reviewed the records showing the 1955 left knee 
injury and opined that previous knee trauma more likely than not 
contributed to severe left knee degenerative changes which 
necessitated a May 2007 left knee replacement.  A contemporaneous 
treatment record from the same examiner showed that the Veteran 
requested such an opinion stating that his knee injury in France 
contributed to his current knee condition.  The examiner noted 
that this was probably true given the severe degenerative joint 
disease in his knee must have been in part post-traumatic.  

The Veteran also submitted a March 2002 private opinion from 
Arnold Berman, M.D., which stated that the Veteran continued to 
require treatment for longstanding problems of both knees that 
were per history related to service injury.   

However, significantly, a private March 2008 medical opinion from 
William Vegh Moore, M.D. reflected that he had reviewed the 
Veteran's service records and understood that he had a 
significant knee injury in 1955 and had undergone left knee 
replacement due to severe pain from osteoarthritis.  He opined 
that the degenerative arthritis likely had a contribution from 
years of wear and tear, but the fall the Veteran sustained on the 
left knee in 1955 during military service accelerated his 
arthritis and contributed to his arthritic knee condition, 
requiring knee surgery.

Another March 2008 opinion from Erik Novak, M.D., who was a VA 
orthopedic surgeon, which noted that in 2001, the Veteran was 
evaluated for left knee pain, which was the result of falling off 
a structure in 1955.  The doctor concluded that there was no 
definitive way to determine if the fall in 1955 contributed to 
the degenerative changes in his knee resulting in the need for 
total replacement.  

However, the Veteran has been afforded two VA examinations that, 
after reviewing the claims file, indicated there was no 
relationship between his current left knee disability and 
service.  At a July 2003 VA examination, the Veteran again 
reported injuring his left knee in service.  The diagnosis was 
tricompartmental left knee arthritis.  The examiner observed that 
the Veteran claimed that he had documented injury with subsequent 
surgical intervention of the left knee such as medial 
meniscectomy in the 1950s in Metz, France.  The examiner noted 
that if this is proven by medical records, the likelihood of 
service connection was high.  It was noted that although the 
Veteran fell in the early 1960s with subsequent disability of 
right ankle fusion, the exacerbation of arthritis in the left 
knee certainly compounded his original knee injury.  If records 
showed that surgical procedure was performed, the examiner would 
consider the Veteran as service-connected.  If surgical 
intervention was not shown, the examiner would contribute the 
progression exacerbation of arthritic changes of his left knee 
due to the fall in the 1960s.  

In a subsequent October 2003 addendum, after reviewing the claims 
file, the examiner found that there was no documentation that 
would substantiate his injury to the left knee while he was in 
service.  Therefore, the examiner concluded that the Veteran's 
left knee disability with current advanced degenerative joint 
disease was not likely service-connected.  

On remand, the Veteran was afforded another VA examination in 
November 2008.  Again, the claims file was not initially 
available for review.  However, the Veteran brought in copies of 
records for the examiner to review, which included the note 
during service.  The examiner observed that it was obvious that 
the Veteran did injure his left knee and that during subsequent 
years, significant degenerative changes were noted, which would 
be compatible with some prior trauma.  The Veteran denied any 
trauma to the left knee other than what he sustained during 
active duty status.  A diagnosis of status post total knee 
arthroplasty of the left knee due to advanced traumatic 
degenerative changes.  The examiner opined from the available 
information that it was as likely as not that the Veteran had 
significant trauma to the left knee that lead to traumatic 
degenerative changes during the subsequent years.  Thus, it was 
as likely as not that his current left knee condition, which was 
status post total knee replacement due to traumatic degenerative 
joint disease, was related to the trauma that happened during 
active duty service.   In sum, the Veteran's current left knee 
disability was as likely as not due to his service in the Army.   

However, after reviewing the claims file, the examiner noted that 
the only treatment documented was for the right knee, which had 
been denied service connection.  He then stated that there was no 
mention of problems regarding the left knee during the Veteran's 
active duty status or on separation physical.  He also provided 
that there was never any question of the left being considered 
for service connection as there was never any injury to the left 
knee or any knee problems reported during his active duty 
service.  Thus, the examiner now concluded that as best as he 
could determine, the Veteran's current left knee condition was 
not caused by his service.  

The Veteran's representative has asserted that given that it 
appears that the examiner did not address the documentation of a 
left knee injury on the discharge examination in the addendum to 
his opinion or the positive opinions of record, this examination 
was not sufficient for appellate review and the RO is required to 
provide a sufficient VA examination in accordance with the 
Board's prior remand.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Stegall v. West, 11 Vet.App. 268 (1998).

Initially, the Board observes that there has been some confusion 
as to which knee the Veteran actually injured in service.  Actual 
clinical records show treatment (but not hospitalization) for a 
right knee contusion in August 1955.  However, the discharge 
examination refers to a May 1955 left knee injury followed by 
surgical observation.  To complicate matters, service records 
also refer to a preservice excision of a bony tumor of the left 
femur.  The Board has considered the possibility that perhaps the 
Veteran has become confused over the years as to which knee was 
injured.  However, this does not explain the documented 
references to injuries to both knees in 1955.  There is always 
the possibility that there was some error in recording these 
references in service treatment records.  However, these possible 
reasons for the confusion are really just speculation.  Under the 
circumstances, the Board believes that it must take the service 
treatment records at face value and conclude that the Veteran 
injured both knees during service.  Significantly, the incident 
described in the August 1955 treatment record concerning the 
right knee contusion where the bed fell on the right knee was 
completely different from the incident described by the Veteran 
where his left knee was injured.  At any rate, for purposes of 
this decision the Board finds that the Veteran did suffer an 
injury to the left knee during service.  Having made such a 
finding, the question now becomes whether current left knee 
disability is causally related to the inservice left knee injury. 

The initial opinion by the 2008 VA examiner was that it was as 
likely as not that the current left knee disability was related 
to injury during service.  This opinion was later changed after 
the examiner reviewed the claims file and (incorrectly) noted 
that there was no mention of left knee injury in service records.  
As discussed above, the Board finds that a left knee injury was 
suffered during service.  Therefore, the first opinion by the 
2008 examiner (although not based on review of the claims file), 
was nevertheless based on an accurate factual predicated.  The 
first opinion, which was advantageous to the Veteran, is 
therefore the more probative and persuasive opinion. 

Further, the record includes opinions from the Veteran's treating 
VA nurse practitioner and a private medical doctor, who reviewed 
the service treatment records and considered the Veteran's 
history, that concluded that the Veteran's left knee injury in 
service contributed to his current disability.  

The Board is thus presented with an evidentiary picture which 
shows conflicting medical evidence.  Nevertheless, the medical 
professionals do appear to agree that if the incident did occur 
in service, the Veteran's current left knee disability was at 
least as likely as not related to this incident.  Accordingly, 
after balancing the evidence, the Board must conclude that there 
is essentially a state of equipoise as to the medical conclusions 
to be drawn.  In such situations, a decision favorable to the 
Veteran is mandated by 38 U.S.C.A. § 5107(b).  Thus, service 
connection is warranted for status post total left knee 
arthroplasty due to advanced traumatic degenerative changes.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), which 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, VA has a duty to notify the Veteran of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  In light of 
the favorable decision as it relates to the issue of entitlement 
to service connection, the satisfaction of these VCAA 
requirements is rendered moot.  The Board notes that by letter in 
November 2008, the Veteran was advised of the manner of 
establishing a disability rating and effective date for the 
disability on appeal.  


ORDER

Service connection for status post total left knee arthroplasty 
due to advanced traumatic degenerative changes, is warranted.  
The appeal is granted.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


